
	

114 S120 IS: To amend the Water Resources Development Act of 2000 to authorize the Central Everglades Planning Project, Florida.
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 120
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2015
			Mr. Nelson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Water Resources Development Act of 2000 to authorize the Central Everglades Planning
			 Project, Florida.
	
	
		1.CERP, Central everglades planning project, Florida
 Section 601 of the Water Resources Development Act of 2000 (Public Law 106–541; 114 Stat. 2680) is amended by adding at the end the following:
 (q)CERP, Central Everglades Planning Project, Florida(1)AuthorizationIn accordance with subsection (d), the project for environmental restoration, CERP, Central Everglades Planning Project, Florida, is authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, recommended in the final report of the Chief of Engineers signed on December 23, 2014.(2)Total costThe project authorized under paragraph (1) is authorized to be carried out by the Secretary at a total cost of $1,900,000,000, with an estimated Federal cost of $950,875,000 and an estimated non-Federal cost of $949,125,000..
		
